Citation Nr: 0832654	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  96-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disorder 
manifested by joint and muscle pain, also claimed as due to 
an undiagnosed illness (qualifying chronic disability).

3.  Entitlement to service connection for a lower back 
disorder, also claimed as secondary to service-connected 
bilateral knee disability.  

4.  Entitlement to service connection for a central nervous 
system disorder, to include damage to the brain, spinal cord, 
and nerves.

5.  Entitlement to an increased disability rating for 
retropatellar pain syndrome, left knee, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
retropatellar pain syndrome, right knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  He served in Southwest Asia from December 8, 
1990, to April 19, 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the 
Nashville, Tennessee, and Jackson, Mississippi, Regional 
Offices (ROs) of the Department of Veterans Affairs (VA) 
beginning in June 1995.  The Board denied four claims 
addressed in this appeal in an October 2000 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2001, the 
Court vacated and remanded the October 2000 Board decision; 
the claims addressed by the Court were remanded to the RO.

During the pendency of the appeal of the remanded claims, the 
veteran submitted a claim for service connection for a low 
back disorder in August 2001 and a September 2003 claim for 
service connection for a disorder of the central nervous 
system.  These claims are also before the Board for appellate 
review. 

In March 2000, a Travel Board hearing was conducted at the 
Jackson, Mississippi RO; a second Travel Board hearing was 
conducted in March 2008 before the undersigned.  

In June 2008, the veteran submitted additional evidence 
pertinent to the appeal.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  The appellant provided a written waiver of 
his right to review of these records by the agency of 
original jurisdiction.  Appellate review may proceed.

In September 2008, the veteran submitted a list of 
corrections, annotations, and references related to the 
transcript of the March 2008 Travel Board hearing.  The Board 
has reviewed the veteran's September 2008 request for 
correction of the hearing transcript.  However, the 
regulation governing motions for correction of a hearing 
transcript authorizes the Board to grant such a motion only 
if the motion for correction is made within 30 days after the 
transcript is mailed to the veteran.  38 C.F.R. § 20.716 
(2008).  The period of time allowed for a motion for 
correction of the transcript has elapsed.  The veteran's 
motion cannot be granted, and no ruling on the motion is 
required, since the motion was not submitted within the 
period allowed by regulation.  Id.  Nevertheless, the Board 
has considered each of the veteran's concerns about the 
transcript in reaching the decision below. 


FINDINGS OF FACT

1.  No objective evidence of a generalized disorder of the 
muscles or joints has been identified, although service 
connection has been granted for a bilateral knee disability 
and specific diagnoses have been assigned for disorders of 
the spine. 

2.  The veteran did not complain of back pain chronically or 
continuously following his service discharge, no back 
disorder was present within one year following the veteran's 
service discharge, and the veteran's current back disorder is 
not secondary to his service-connected bilateral knee 
disability.  

3.  The medical evidence establishes that the veteran does 
not have a localized defect or disorder of the brain, spinal 
cord, or nerves, or a disorder of the central nervous system.  

4.  The veteran's retropatellar pain syndrome, left knee, is 
currently manifested by arthritis and limitation of flexion 
to 50 degrees and extension to zero degrees, with pain, but 
no objective medical evidence of left knee instability.

5.  The veteran's retropatellar pain syndrome, right knee, is 
currently manifested by arthritis and limitation of flexion 
to 50 degrees and extension to zero degrees, with pain, but 
no objective medical evidence of right knee instability 


CONCLUSIONS OF LAW

1.  A disorder manifested by joint and muscle pain was not 
incurred in or aggravated by service, nor may such a disorder 
be presumed to have been incurred in service, nor may the 
disorder be presumed service-connected as a qualifying 
chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5107(b) (West 2002); 38 .F.R. §§ 3.159, 3.303, 3.317 
(2007).

2.  A low back disorder was not incurred in or aggravated by 
service, nor is a back disorder secondary to a service-
connected bilateral knee disability, nor may a back disorder 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  A central nervous system disorder, to include damage to 
the brain, spinal cord, and nerves was not incurred in or 
aggravated by service, nor may such a disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  The criteria for separate 10 percent ratings for 
limitation of flexion and extension due to retropatellar pain 
syndrome, left knee, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007).

5.  The criteria for separate 10 percent ratings for 
limitation of flexion and extension due to retropatellar pain 
syndrome, right knee, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show that (1) any defect was cured by actual 
knowledge on the part of the claimant; (2) a reasonable 
person could be expected to understand from the notice what 
was needed; or that (3) a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, the veteran submitted four of the claims at 
issue in this decision several years prior to enactment of 
the VCAA, and two after enactment of the VCAA.  Notice of 
VA's duties under that statute could not precede the initial 
rating decision, statement of the case, or substantive appeal 
as to the four earliest claims.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO 
did not err in not providing such notice.  Rather, the 
veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Following the Court's October 2001 order vacating and 
remanding the October 2000 Board decision, the Board remanded 
the four claims submitted prior to enactment of the VCAA.  As 
to those claims, the RO issued a December 2003 letter 
describing VA's duties to the veteran, advised him of his 
responsibility and VA's responsibility to identify and submit 
evidence, and discussed in detail the types of evidence that 
might assist him in substantiating his claims for service 
connection.  

In numerous statements on his own behalf, as well as 
statements of others on his behalf the veteran clearly 
demonstrated that he understood that types of evidence he 
could submit to substantiate these claims.  Similarly, the 
veteran's statements in his own behalf amply demonstrate that 
he understood the criteria for obtaining an increased rating 
for knee disability under each of the applicable diagnostic 
codes and understood that he could submit evidence as to the 
effect on his life and his employability.  The veteran's 
statements, as well as his testimony before in the Board in 
March 2008, establish that he understood each of the types of 
evidence relevant to his claims, including the claims for 
increased ratings.  

Following the Board's remand, the RO issued a December 2003 
letter that advised him of his responsibility and VA's 
responsibility to identify and obtain evidence.  This letter 
advised the veteran of the criteria for service connection.  

The claims were thereafter readjudicated, with issuance of 
supplemental statements of the case (SSOCs) in April 2004, 
September 2004, October 2004, February 2005, December 2004, 
March 2006, May 2006, and January 2007.  Each defect in the 
timing or content of notice to the veteran was cured by the 
numerous communications to the veteran after issuance of 
fully-compliant notice during the pendency of the claims.   

As to the August 2001 claim for service connection for a back 
disorder, and the September 2003 claim for service connection 
for a disorder of the central nervous system, the RO issued 
an April 2003 letter and an October 2003 letter that advised 
the veteran of his responsibilities and VA's responsibilities 
to obtain evidence.  The veteran was advised of the criteria 
for establishing service connection.  Subsequent to issuance 
of these letters, the veteran has submitted at least 50 
communications in his own behalf.  The veteran demonstrated 
that he understood that he should submit evidence and 
understood that types of evidence he could submit.  Following 
the issuance of these letters, a statement of the case which 
notified the veteran of the provisions of the VCAA.  
Thereafter, the claims were readjudicated on several 
occasions, including in SSOCs issued in April 2004, September 
2004, October 2004, February 2005, December 2004, March 2006, 
May 2006, and January 2007.   

During the period that the RO issued these fully-compliant 
notices, the veteran submitted numerous communications and 
statements on his own behalf, including 10 statements in 
2007.  Those communications demonstrate at length that the 
veteran is aware of the criteria he must establish in order 
to substantiate each of the claims at issue.  

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal, in the a May 2006 letter, issued with 
an SSOC.  The preponderance of the evidence is against the 
claims for service connection.  The claims have been 
readjudicated following the May 2006 SSOC, and, as to the 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

The voluminous correspondence from the veteran, in addition 
to arguments made by an attorney while the veteran was 
represented for purposes of his appeal to the Court, 
establishes that the veteran has been afforded many 
opportunities to identify and submit evidence and to provide 
argument in his own behalf.  He has had a full and fair 
opportunity to participate in the adjudication of his claim.  

Duty to assist

The veteran has been afforded several VA examinations during 
the course of this appeal.  Voluminous clinical records, from 
both private and VA providers, have been associated with the 
claims files.  Records from each of the providers identified 
by the veteran as possibly relevant have been obtained.    

The records reflects that the veteran does not receive, and 
has specifically stated that he has not applied for, Social 
Security disability benefits, so no records are available 
from the Social Security Administration.  Statements have 
been received from friends and acquaintances of the veteran.  
These statements demonstrate that the veteran was aware that 
he could submit lay statements and other evidence on his own 
behalf.

In addition to the voluminous written argument and statements 
from the veteran, he also testified at a Travel Board hearing 
before the undersigned, conducted in the March 2008.

The Board notes that opinion as to whether the veteran's 
current low back disability is a result of or etiologically 
related to his service has not been obtained.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, the courts have 
determined that there are four factors for consideration.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon. 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran currently has a low back disorder, 
manifested on magnetic resonance imaging of the spine.  The 
veteran's service medical records disclose that he complained 
of back pain in September 1992, and noted that complaint on 
the history he prepared for purposes of separation.  However, 
the post-service evidence discloses that there was no 
continuity or chronicity of the complaints of back during 
several VA examinations.  The Board finds that the medical 
evidence is sufficient to adjudicate the claim, as the 
medical evidence reflects and no additional opinion is 
required.  Although the veteran has testified that his back 
pain was continuous after service and was first diagnosed in 
service, he has not submitted or identified any medical 
evidence that his back pain was medically treated during the 
period proximate to service when VA records disclose no 
complaints of back pain or treatment of back pain.  Further, 
the VA examination conducted in 1993 shows that he reported 
had no complaints of lumbosacral pain and abnormality of the 
spine on objective examination.  VA clinical records dated 
from 1993 to October 1997 disclose that the veteran did not 
complain of lumbosacral pain.  The Board thus finds the 
veteran's account of having chronic back problems since 
service because it is inconsistent with the objective medical 
evidence.  As post-service VA clinical records clearly show 
that no lumbosacral disorder was present proximate to his 
service, the veteran's lay statement as to his belief that 
his current disorders were incurred in service and have been 
present chronically does not require that the veteran be 
afforded the benefit of VA examination or medical opinion.  

Finally, the veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for arthritis, 
for progressive muscular atrophy, and for organic diseases of 
the nervous system.  The Board will consider whether any 
disorder addressed in this decision was present within one 
year after either period of the veteran's active service.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A threshold question, when ascertaining whether a claim for 
service connection may be granted, is determining whether the 
disability for which service connection is sought is 
currently manifested; clearly, service connection cannot be 
granted for a disability that is not shown to exist.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability . . .  In the absence 
of proof of a present disability there can be no valid 
claim."


Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.  To 
determine whether the undiagnosed illness is manifested to a 
degree of 10 percent or more the condition must be rated by 
analogy to a disease or injury in which the functions 
affected, anatomical location or symptomatology are similar.  
See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for a disorder manifested by 
joint and muscle pain

The veteran's service medical records show that in August 
1990 he complained of neck pain.  In December 1991, a 
diagnosis of mild back strain was assigned.  In September 
1992, mid-back pain was noted.  The report of medical history 
prepared in conjunction with the veteran's service separation 
shows that he indicated that he had, or once had, swollen and 
painful joints.  However, the report of his separation 
medical examination does not demonstrate the presence of a 
disorder manifested by joint and muscle pain (with the 
exception of chronic bilateral knee pain, for which service 
connection has been granted).

Similarly, the post-service medical evidence does not show 
that a disorder manifested by joint and muscle pain has been 
identified.  The report of a July 1994 VA joints examination 
reflects complaints by the veteran of joint and muscle 
soreness, but indicates that his primary joint complaints 
appeared to be with regard to his knees.  In 1996, the 
veteran was referred for physical therapy for hamstring 
stretching exercises and quadriceps muscle strengthening.  

In March 1997, the veteran reported pain in the bilateral 
lower extremities.  The veteran reported that he had pain in 
both lower extremities when the provider's voice vibrated 
against his bones.  Magnetic resonance imaging (MRI) 
disclosed no changes.  The provider concluded that the 
bilateral lower extremities were structurally normal with 
complaints of chronic pain.  The report of September 1997 VA 
general medical examination shows that the veteran, when 
discussing his knee problems, indicated that he had no pain 
in other joints.  

On VA outpatient treatment in March 2005, the veteran 
reported that he had pain from the thoracolumbar junction 
down to both feet.  He reported that this was due to 
repetitive lifting in service.  The examiner found atypical 
responses during the physical examination.  The veteran 
complained of pain when a tuning fork was placed over the 
spinous process of L3-L4 and L4-L5.  

In July 2006 correspondence, the veteran specifically 
contended that he should be granted service connection for 
joint and muscle pain because the medical evidence revealed 
diagnoses of chronic lumbar degenerative joint disease, a 
small calcified area in the left hemipelvis, narrowing of the 
medial joint compartment of the knees bilaterally, and loss 
of cervical lordosis and narrowing of the C5-6 level disc 
space.  The veteran also described several other clinical 
assessments and diagnostic reports that found abnormalities 
of the lumbar spine.  The veteran stated that the RO had not 
provided "any legitimate medical evidence to support its 
denial of this issue for service connection."  See Letter 
received July 24, 2006, page 13 (as numbered by the veteran, 
who excluded the first page, which was not numbered).  

In October 2007, the veteran continued to use a wheelchair.  
He was able to walk short distances with a cane.  Upper and 
lower extremity motor function were within normal limits.  
Sensory function was decreased in the right L5 distribution.  
Deep tendon reflexes were absent bilaterally.  Radiologic 
examination disclosed degenerative disc disease of the 
lumbosacral spine.  

During his March 2008 Travel Board hearing, the veteran 
testified that no diagnosis of fibromyalgia had been 
assigned.  This is consistent with the clinical evidence, 
which is devoid of a diagnosis of fibromyalgia or any other 
chronic multisymptom illness.  The veteran's complaints of 
joint and muscle pain were identified as a somatization 
disorder in March 2006, by at least one provider.  The 
veteran rejects this diagnosis, and contends instead that he 
has an undiagnosed illness.  This contention by the veteran 
establishes that no claim for service connection for a 
somatization disorder is before the Board.  

In June 2008, the veteran submitted additional argument 
regarding his claim for a disorder manifested by joint and 
muscle pain, noting that he sought emergency department 
treatment for chronic pain in March 2008.  Clinical notes 
reflect that the veteran was treated for headaches, neck and 
back pain, knee pain, and ankle pain in March 2008.  However, 
no additional diagnosis was added to the veteran's problem 
list.  No provider assigned a new diagnosis.  The only 
medication change was to the medication prescribed by the 
veteran's VA mental health provider.  This evidence does not 
establish that the veteran has a disorder manifested by joint 
pain, although it discloses that the veteran continues to 
manifest diagnosed back and neck pain, headaches, and 
bilateral service-connected knee disability.  

The weight of the probative medical evidence establishes that 
at least one medical provider assigned a diagnosis of 
somatization disorder for the veteran's generalized muscle 
and joint complaints.  Other providers have stated that there 
are no objective findings of a muscle or joint disorder, 
other than the specific diagnoses assigned for spine 
disorders and service-connected bilateral knee disability.  
Thus, because medical diagnoses have been assigned for the 
veteran's complaints of knee pain, and back pain, and 
generalized joint and muscle pain is also characterized as a 
diagnosed disorder, and because there is no objective 
evidence of any muscle or joint disorder other than those for 
which a diagnosis has been assigned, the evidence establishes 
that the veteran's complaints of generalized muscle and joint 
pain do not represent an undiagnosed illness or disorder.  
Moreover, to the extent that the veteran contends he has 
generalized pain of the muscles and joints for which no 
objective findings are noted, pain alone, without a diagnosed 
or identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The veteran's lay contention that the diagnosis of 
somatization disorder is incorrect is of less weight and 
probative value than the medical evidence.  The veteran's lay 
statements and testimony are not competent medical evidence 
to establish that the veteran has an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  
Therefore, the veteran's complaints of muscle and joint pain 
may not be presumed related to his Persian Gulf service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Secretary has not 
determined that a somatization disorder may be presumed 
related to service under 38 C.F.R. § 3.317.  

In the absence of any evidence showing that the veteran has a 
chronic qualifying disability, an undiagnosed disorder 
manifested by joint and muscle pain, or a disorder that may 
be presumed service-connected under 38 C.F.R. § 3.317, the 
preponderance of the evidence is unfavorable to his claim of 
service connection for complaints of muscle and joint pain, 
including the contention that service connection may be 
granted for an undiagnosed disorder or chronic qualifying 
disability under  are related .  The preponderance of the 
evidence is against the claim.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The Board must 
conclude that the veteran's claim for service connection for 
an undiagnosed illness or a chronic qualifying disability, 
claimed as manifested by muscle and joint pain, must be 
denied.  

2.  Claim for service connection for a low back disorder

The veteran sought service connection in February 1993 for 
stomach pain, numbness and weakness of the knees, and 
difficulty walking due to knee pain, but he did not include a 
claim for service connection for a low back disorder.  At the 
time of VA examination conducted in August 1993, the veteran 
complained of chronic knee pain, but did not report back 
pain.  Each of these facts conflicts with the veteran's later 
testimony that he continued to have back pain following 
service.  

In May 1994, the veteran submitted a claim for joint and 
muscle soreness, including as a manifestation of an 
undiagnosed disorder.  The veteran did not report back pain 
in this claim.  In July 1994, the veteran underwent both VA 
general medical examination and orthopedic examination of the 
knees, as well as neurologic evaluation and psychiatric 
evaluation.  The veteran reported flu-like symptoms with back 
pain, weakness, and chills, but in no fever.  This occurred 
approximately once each week and lasted about a day, the 
veteran reported.  The veteran did not report back pain 
during orthopedic examination of his knees or during a 
neurologic examination.  VA outpatient clinical records do 
not disclose treatment of back pain or flu symptoms.  

In July 1995, the veteran submitted a claim for total 
disability compensation based on individual unemployability.  
The veteran listed sore knees, chronic fatigue, and lung 
infection among the disorders that prevented him from 
working, but he did not describe back pain as among those 
disorders.  His inconsistent statements at VA examinations as 
compared to statements at other VA examinations greatly 
reduces the credibility of his contention that he had 
continuing back pain since service.  

In October 1996, A.F., who stated he was acquainted with the 
veteran, reported that the veteran complained of stomach 
problems, knee pain, headaches, and fatigue.  AF reported 
that the veteran "got sick" trying to play basketball in 
July 1996, and described a number of symptoms he observed, 
but AF did not report that the veteran complained of back 
pain.  Rather lengthy VA and private treatment records dated 
from the January 1994 through December 1996 disclose that the 
veteran was evaluated by approximately 20 different treating 
providers, not including VA examinations.  None of these 
treating providers noted a complaint of back pain.  The 
obvious conflict between the veteran's statements and the 
statement of the veteran's friend, AF, greatly reduces the 
credibility of the veteran's statements.  The conflict 
between the veteran's recollections and the contemporaneous 
treatment notes further reduces the veteran's credibility.

The report of October 1997 neurologic examination discloses 
no notation of back pain.  In an August 2001 claim. the 
veteran stated that the pain from his knees had gone a 
vertically to his lower back.  The report of MRI examination 
of the lumbar spine conducted in August 2001 discloses a 
small central disc protrusion at L4-L5 and disc degeneration 
L5-S1.

The VA examiner who conducted examination in August 2003 
opined that patellofemoral syndrome does not cause radiating 
pain to the lumbar area and that there was no evidence of 
pain radiating from the back to the knees.  The examiner 
further opined that the veteran's service-connected bilateral 
knee disability did not aggravate the veteran's back 
disorder.

In March 2006, the veteran reported that he was told he was 
not a surgical candidate, and was "too far gone" for use of 
epidural injections.  The provider concluded that the veteran 
had chronic degenerative joint disease (DDD) with right leg 
pain.  However, the examiner rendered an opinion that it was 
not at least as likely as not that the veteran's back 
disorder was related to his bilateral service-connected knee 
disability.  The examiner explained that the minimal changes 
in the knees would be unlikely to result in a back disorder.  

The examiner also further noted that, since the veteran 
complained of pain generalized of the knees, ankles, feet, 
hips, and upper and lower back, and the neurologic 
examination failed to disclose any abnormality, the veteran's 
generalized complaints of pain were suggestive of a 
somatization disorder.  

During his Travel Board testimony in March 2008, the veteran 
testified that his lower back condition was first diagnosed 
while he was in service.  The Board finds that the veteran's 
testimony is not credible, given the conflict between the 
veteran's testimony and the veteran's contemporaneous 
statements during the period from 1993 to 1997.  The veteran 
is competent to state that he experienced back pain.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Although a lay individual is competent to testify as to pain, 
the Board may examine such testimony as to credibility.  In 
this case, the veteran's statements that he experienced back 
pain chronically and continuously after service are not 
credible, as to the period from 1993 to 1997.  

The competent and credible evidence establishes that the 
veteran did not incur chronic back pain or a chronic back 
disorder in service or within one year following his service 
discharge.  The preponderance of the evidence is against a 
finding that the veteran has a low back disorder secondary to 
his service-connected bilateral knee disability.  As the 
evidence is not in equipoise under any theory which would 
warrant service connection, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

3.  Claim for service connection for a central nervous system 
disorder

The service medical records, to include the report of his 
service separation examination, are devoid of any references 
to headaches, or to any disorder of the nervous system.  The 
service medical records reflect that the veteran reported 
that he hit his head in January 1990.  The record reflects 
that the veteran did not loose consciousness at the time of 
the head injury.  No diagnosis of head injury residuals, or 
treatment thereof, was noted during the remainder of the 
veteran's service.  The veteran's neurologic system was 
described as normal at the time of separation examination in 
September 1992.

The report of an October 1997 VA miscellaneous neurological 
disorders examination indicates a normal neurologic 
examination.  The reports reflects that the veteran 
complained of minor, but somewhat frequent, vascular 
headaches that the examiner thought were probably a form of 
migraine.  A claim for service connection for headaches was 
denied, and that denial became final, so not claim for 
service connection for a central nervous system disorder 
manifested by headaches is before the Board.  

In May 2005, a CT scan of the head was conducted.  That 
examination disclosed that there was no evidence of 
intracerebral bleed or midline shift or areas of abnormal 
enhancement.  The ventricular system was midline and appeared 
unremarkable.  CT scan of the brain was repeated in April 
2006.  Again, no abnormality was identified.  

Treatment records continue to reflect assignment of a 
diagnosis of migraine headaches and adjustment of medications 
for migraines, with some relief reported by the veteran.  A 
May 2006 treatment note assigned a diagnosis of daily 
vascular headache, trauma induced, transformed, with 
exacerbations.  As noted above, the veteran's claim for 
service connection for a central nervous symptoms disorder 
cannot be interpreted as a claim for service connection for 
vascular headaches, as the claim for service connection for 
headaches was withdrawn during the course of the veteran's 
appeal to the Court.  The withdrawal of this claim was noted 
in the Joint Motion for Remand submitted by the parties in 
October 2001.  As the veteran has not requested that the 
claim for service connection for headaches be reopened, no 
claim for service connection for vascular headaches is before 
the Board.  

The medical providers have concluded that the veteran does 
not have central nervous system or peripheral nerve damage.  
Rather, the neurologic examination, including objective 
testing, was negative for brain and spinal cord injury, and 
there was no evidence of localized deficits.  The examiners 
have ruled out any objective abnormality of the central 
nervous system, brain, or peripheral nerves.  

This evidence is also contrary to finding that the veteran 
has an undiagnosed illness or chronic qualifying disorder of 
the central nervous system, brain, or peripheral nerves.  Cf. 
38 U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.317.  

MRI examination of the lumbar spine conducted in August 2001 
discloses a small central disc protrusion at L4-L5 and disc 
degeneration L5-S1.  The veteran contends that evidence that 
he has lumbar degenerative joint disease or degenerative disc 
disease of the spine is evidence to support the claim for a 
central nervous symptoms disorder.  The Board does not agree.  
The VA examination reports consistently state that the 
veteran does not have a neurologic disorder.  The examination 
reports are consistent with a finding that diagnosed DDD and 
DJD are disorders of the bony framework of the skeleton, not 
of the nervous system.  

The veteran contends that his central nervous system disorder 
is related to trauma incurred in service.  The examiner who 
conducted VA examination noted discussion with the veteran of 
his report of hitting his head on a tank while changing oil.  
The veteran's muscle tone was normal and there was no 
atrophy.  No sensory abnormality was detected.  Left ankle 
jerk reflex was absent.  The examiner noted that the veteran 
had complaints of loss of sensation with changes at the 
midline.  The examiner noted that the veteran's complaints 
did not fit any dermatomal pattern.  The examiner also 
concluded that the veteran's pattern of give-away weakness 
suggested that it was "unreal."  The examiner concluded 
that the neurologic examination was suggestive of a 
somatization disorder rather than a central nervous system or 
peripheral nervous system lesion.  As noted above, the 
veteran has disagreed with this assessment and contends that 
he does not have a somatization disorder.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of the claimed disability.  
The preponderance of the evidence in this case establishes 
that the veteran does not currently have a disorder of the 
central nervous system, brain, or peripheral nerves.  Where 
the medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Service 
connection for a disorder of the central nervous system, 
brain, or peripheral nerves must be denied.  

Claims for evaluations in excess of 10 percent for right and 
left knee disabilities

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the veteran's entire 
medical history relevant to that disability.  38 C.F.R. §§ 
4.1, 4.2.  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

For a claim for an increased rating, the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 
X-ray evidence of arthritis of the knee warrants a 10 percent 
evaluation.  Arthritis of a joint is evaluated based on 
limitation of motion, if such limitation is compensable.  DC 
5003/  A normal range of motion for the knee is from 0 (zero) 
degrees, in which position the leg is extended straight out, 
to 140 degrees, in which position the leg is flexed backward.  
38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee limited to 60 degrees 
warrants a noncompensable evaluation.  DC 5260.  Limitation 
to 45 degrees is required for a 10 percent evaluation.  For a 
20 percent evaluation, limitation must be to 30 degrees.  
Limitation of extension is evaluated under Diagnostic Code 
5261.  A noncompensable evaluation is assigned for limitation 
of extension to 5 degrees.  Limitation to 10 degrees warrants 
a 10 percent rating, and limitation to 15 degrees warrants a 
20 percent rating.

Where a veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
veteran also has knee instability or subluxation. VAOPGCPREC 
9-98; VAOPGCPREC 23-97 (compensating claimant for separate 
functional impairments under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding).  If there is both limitation 
of flexion and limitation of extension of the same leg, those 
limitations must be rated separately under DCs 5260 and 5261.  
VAOPGCPREC 9-2004.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that, where a disability is evaluated under a diagnostic code 
that provide a rating solely on the basis of loss of range of 
motion, VA must also consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Facts and analysis

Historically, the veteran sought service connection for a 
knee disorder in February 1993, soon after his January 1993 
service discharge.  The veteran did not report for a 
scheduled VA examination.  However, because retropatellar 
pain syndrome had been diagnosed in service, the RO granted 
service connection for that disorder.  The RO evaluated the 
disability as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5257 and 5299.  There is no specific 
diagnostic code which provides criteria for evaluating 
retropatellar or patellar femoral pain syndrome.  Diagnostic 
codes ending in "99" are used to designate disorders for 
which no evaluative criteria are provided in the rating code, 
and to show that the disorder is rated by analogy.  As noted 
above, the Diagnostic Codes and evaluation were assigned 
without medical assessment of current clinical 
manifestations.  

After the veteran received notice of the noncompensable 
evaluation, he requested a VA examination.  VA radiologic 
examination conducted in August 1993 revealed no abnormality 
of either knee.  The examiner noted the veteran's complaints 
of chronic knee pain.  The veteran stated that he was unable 
to participate in recreational sports activities because of 
knee pain.  He moved slowly and showed guarding with range of 
motion of either knee.  There was no instability.  

On VA examination conducted in July 1994, there was no 
instability of either knee.  The veteran again reported 
chronic pain, exacerbated by prolonged sitting, riding in a 
car, or standing for long periods of time.  The veteran 
reported that he avoided recreational sports activities 
because of his knees.  There was marked guarding, with 
complaints of pain, when the examiner attempted to take the 
knee through a range of motion.  The examiner opined that the 
veteran had retropatellar pain syndrome, and the RO assigned 
a 10 percent evaluation for the left knee and a 10 percent 
evaluation for the right knee, under DC 5257.  

In January 1996, the veteran submitted a claim for an 
increased evaluation for disability of each knee.  In October 
1996, A.F., who stated he was acquainted with the veteran, 
reported that he complained of knee pain and was unable to 
stand for five minutes without complaining about his knees 
hurting.  AF reported that the veteran became ill while 
playing basketball in July 1996.  

In July 1996, the veteran had bilateral range of motion from 
0 degrees of extension to 120 degrees of flexion.  There was 
tightness on full extension.  The provider concluded that the 
veteran had tight hamstrings and referred the veteran for 
physical therapy.  In November 1996, the veteran reported 
increased knee pain.  Magnetic rim resonance imaging (MRI) 
disclosed a globular type of signal sought to represent some 
degenerative change at the posterior horn of the medial 
meniscus, bilaterally.  However, an MRI conducted in March 
1997 disclosed that the bilateral lower extremities were 
structurally normal.  

Consideration is therefore given to whether a higher, or 
separate, evaluation might be applied under other potentially 
applicable diagnostic codes.  The veteran does not have 
ankylosis of either knee (DC 5256), dislocation of the 
semilunar cartilage (DC 5258), removal of the semilunar 
cartilage (DC 5259), impairment of the tibia and fibula (DC 
5262), or genu recurvatum (DC 5263), so additional or 
separate ratings under these codes would not be appropriate.

VA examination conducted in September 1997 disclosed 
extension to 0 degrees and flexion to 150 degrees 
bilaterally.  There was no instability.  Anterior drawer and 
posterior drawer tests were negative.  The veteran complained 
of constant pain in both knees.  The examiner concluded that 
physical and x-ray examination disclosed no objective 
evidence of organic pathology to explain the veteran's 
symptoms.  

During a personal hearing conducted November 1998, the 
veteran testified that he was unable to participate in 
recreational activities, such as flag football and 
basketball, at the level he liked to participate.  The 
veteran testified that his knees were unstable and caused him 
to stumble or fall when they gave way.

By a statement submitted in December 1998, the veteran stated 
that his doctors told him that there was nothing they could 
do for his knees.  He reported that the pain was severe and 
that he had problems with walking, running, jogging, 
standing, and playing sports.  He reported that he was unable 
to get full extension in either knee and was unable to lift 
anything.  He stated that he was afraid that his walking days 
would soon be over.

The February 1999 VA examination disclosed no instability of 
the patella of the knee joints of either leg on varus and 
valgus testing.  There was no swelling, tenderness or 
effusion.  His gait was normal, although he appeared to favor 
the left extremity at times.  He did not use a brace on 
either knee or any assistive device for ambulation.  He 
walked on his toes and heels with good balance.  There was no 
atrophy of the quadriceps muscle above the knee or the 
gastrocnemius below the knee on either the left or the right.  
The veteran described his pain in both knees as constant at a 
level of 10 to 11 on a scale of zero to 10.  The examiner 
concluded that there was a normal examination with chronic 
bilateral knee pain.

The examiner who conducted March 2003 examination noted that 
the veteran was unable to relate his knee pain to any 
specific activity, with a pain remaining the same regardless 
of activity.  He walked with a limp and kept his right knee 
almost fully extended.  The veteran had full extension of the 
right knee, complaining of pain through the last 20 degrees.  
The veteran had right knee flexion to 145 degrees without 
pain.  There was no synovial thickening, no quadriceps 
atrophy, no patellar instability, no retropatellar 
crepitation the collateral ligaments were stable to varus and 
valgus stress, both in extension and in 30 degrees of 
flexion.  The veteran was tender along the lateral aspect of 
the right patella, but was otherwise asymptomatic.  Anterior 
drawer, posterior drawer, and Lachman's testing were 
negative.  

In the left knee, the veteran had full extension and 150 
degrees of flexion and complaints of pain in the last 20 
degrees of extension.  The veteran was tender along the 
lateral aspect of the left patella, but was otherwise 
asymptomatic, with findings identical to those in the right 
knee.  The examiner noted that there was no atrophy to 
suggest weakness or fatigability.  

An August 2003 radiologic examination of each knee revealed 
narrowing of the medial compartment.  No other abnormality 
was disclosed.  On August 2003 VA examination, the veteran 
ambulated with an unnatural gait with his knees slightly 
flexed, his ankles in slight dorsiflexion, bearing most of 
his weight on his heels, with minimal weight bearing on the 
forefoot.  Examination of the soles of the veteran's shoes 
revealed uniform wear.  The examiner concluded that the 
observed gait was not the veteran's usual gait.  There was no 
objective clinical finding of instability or subluxation.  
However, there was radiologic confirmation of degenerative 
arthritis of the knees bilaterally.  There was no evidence of 
compensable limitation of flexion or extension, but there 
were subjective complaints that the veteran had pain from 20 
degrees of extension to 0 degrees of extension.  

No examiner or provider has, during the more than 10 years of 
the pendency of this appeal, found an objective manifestation 
of instability or subluxation.  The veteran has voiced 
subjective complaints that he falls when his knee catches or 
locks.  The Board finds his assertions in this regard lacking 
in credibility.  No provider has found any objective 
manifestation or symptom of instability or subluxation.  The 
Board finds it significant that the extensive clinical 
evidence of record does not reflect that the veteran has 
sought medical treatment which documents that the veteran has 
fallen or sustained injury due to catching or locking of 
either knee.  

The veteran has reported that he can hear his knees 
"crack."  However, several examiners have specifically 
noted that there was no audible or palpable crepitus or sound 
with movement of either knee.  No examiner has noted a 
positive finding of crepitus or cracking of either knee on 
objective examination, despite the numerous reports of 
examinations of the knees.  The Board finds that the 
veteran's report of audible cracking or popping of the knee 
is not credible.  

Following a careful review of the evidence of record, the 
Board concludes that evaluation under DC 5257 is not 
appropriate as there is no objective evidence of instability.  
Because the evidence shows, however, that he has arthritis, 
the disorder is evaluated based on limitation of motion.  

The August 2003 VA examination shows the veteran had left 
knee extension to 0 degrees, there was no evidence of atrophy 
of any knee muscle, and there was no other objective finding 
to indicate functional loss of extension, other than the 
subjective complaints of pain.  

At the time of VA outpatient treatment in March 2005, the 
veteran was ambulatory, with a limp.  In June 2005, the 
veteran had some unsteadiness with heel-toe walking.  The 
veteran reported that this was due to back pain.  He was able 
to perform tandem walking slowly and with effort.  In July 
2005, the veteran reported increased difficulty walking due 
to back pain.  In February 2006, the veteran remained 
ambulatory, with complaints of acute worsening of back pain 
and pain on movement of the right foot.  The veteran did not 
describe increased knee pain or increased limitation of 
motion of the knees.  

In March 2006, the veteran reported increased bilateral knee 
pain.  In April 2006, he was able to walk with a cane, but 
was using a wheelchair, which he requested as soon as he 
entered the facility.  His gait was abnormal, slow, and 
painful.  On VA orthopedic examination in October 2006, the 
veteran reported that he was confined to a wheelchair due to 
pain.  Muscle tone was good, with some decrease in strength 
from proximal to distal in the lower extremities.  He was 
able to extend both knees to 0 degrees, with pain at 10 
degrees, and able to flex both knees to 80 degrees, with 
complaints of pain essentially throughout the entire range of 
motion in each knee.  

Again, the Board recognizes that a veteran may receive 
separate ratings for limitation of extension and limitation 
of flexion of a knee.  VAOPGCPREC 9-2004; VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  On VA examination conducted October 2006, 
the veteran reported that he experienced little relief of 
knee pain despite use of codeine every six hours.  The 
veteran arrived in a wheelchair.  He stated that he was able 
to walk about 50 to 100 yards and indicated that he required 
assistance with putting on his shoes, but was otherwise able 
to get dressed and undressed.  The veteran walked a few steps 
with use of a cane and appeared to have more pain on the 
right side, because he limped and had a longer stride on the 
left.  His knees appeared grossly normal.  Neither knee was 
swollen or warm.  There was mild anterior tenderness on 
palpation of each knee.  The veteran grimaced, as if in pain, 
at 20 degrees of extension, on movement of both the right and 
the left knee, but was able to perform extension to 0 degrees 
with pain, bilaterally.  

The veteran was able to flex the right knee from 0 degrees to 
50 degrees on active motion, and the veteran was able to take 
the right knee to 90 degrees "without much pain" passively.  
After repetitive motion, right knee flexion was from 0 
degrees to 40 degrees with active movement and to 60 degrees 
with passive movement.  The veteran was able to flex the left 
knee from 0 degrees to 50 degrees on active motion, and the 
veteran was able to take the left knee to 80 degrees 
"without great protest" passively.  After repetitive 
motion, left knee flexion was from 0 degrees to 60 degrees 
with active movement and to 80 degrees with passive movement.

Both knees were stable.  The tests for collateral ligament 
stability and cruciate ligament stability were normal.  
However, the veteran's muscle tone was so great that it was 
difficult to assess this completely.  The examiner noted that 
there was some anatomic inconsistency in the veteran's 
position of comfort in different positions.  The examiner 
also noted that he attempted to raise the veteran's patella 
manually to determine if that would relieve any pain, but the 
veteran had no response to that maneuver.  The examiner 
concluded that the veteran was severely incapacitated by his 
retropatellar or syndrome.  

VA outpatient clinical records dated from October 2006 to 
December 2007 disclose that several treatment modalities were 
used to attempt to decrease the veteran's knee pain.  October 
2007 treatment notes reflect that he remained able to walk 
short distances with a cane.  December 2007 treatment notes 
reflect that acupuncture to the knees reduced the veteran's 
pain for less than two days.  The veteran continued to use a 
wheelchair and a cane.  None of the treatment notes reflect 
that the veteran reported further limitation of his range of 
motion on either flexion or extension.  

The veteran has noncompensable left knee and right knee 
extension and flexion that is accompanied by pain.  Given the 
above findings and the veteran's complaints of pain, the 
Boards finds that his left and right knee disability each 
warrant separate 10 percent ratings and no more, under 
Diagnostic Code 5261 and 5260, respectively, for limitation 
of extension and flexion of the left and right knees.  

Although the veteran contends that his knee disabilities 
render him unable to work, and render him limited to a 
wheelchair for mobility, the evidence of record reflects that 
the veteran's service-connected knee disabilities are not the 
only basis for his complaints of pain and limited mobility.  
Under the circumstances and facts of this case, including the 
numerous conflicts between the objective evidence and medical 
findings, the Board agrees with the RO's factual 
determination that an extraschedular evaluation is not 
warranted under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The appeal for service connection for a disorder manifested 
by joint and muscle pain, also claimed as a due to an 
undiagnosed illness or as a chronic qualifying disability, is 
denied.

The appeal for service connection for a lower back disorder, 
also claimed as secondary to service-connected bilateral knee 
disability, is denied.  

The appeal for service connection for a central nervous 
system disorder, to include damage to the brain, spinal cord, 
and nerves, is denied.

A separate 10 percent rating for limitation of extension of 
the left knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for limitation of flexion of the 
left knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for limitation of extension of 
the right knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for limitation of flexion of the 
right knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


REMAND

The veteran has submitted a cover letter dated in August 2006 
and attached military documents from the U. S. Army and Joint 
Services Records Research Center (JSRCC) (formerly the U. S. 
Army Joint Services Environmental Support Group (ESG), then 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), then Center for Unit Records Research (CURR)).  
That cover letter also references an available document 
regarding Scud missile firings during the 1990 to 1991 Gulf 
War period.  The RO should review these documents and 
determine what stressors described by the veteran, if any, 
have been verified, or whether further development of the 
veteran's stressor statements is required.  

Then, if any stressor is verified, in view of recent VA 
clinical records that reflect that the provider has indicated 
a plan of treatment for PTSD, the veteran should be afforded 
VA psychiatric examination to determine whether a diagnosis 
of PTSD related to the veteran's military service  may be 
confirmed.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should view the report dated in August 2006 
from the U. S. Army and Joint Services Records 
Research Center (JSRRC), as well as the 
document available from the Internet 
referenced in the cover page form JSRRC.  
Then, the RO should determine whether any 
stressor described by the veteran has been 
verified.  If not, the AOJ should conduct any 
additional development deemed appropriate.  
The veteran should be provided an opportunity 
to provide or identify any additional evidence 
or information which might be relevant.  The 
AOJ should prepare a summary of the verified 
stressors.

2.  If any service stressor is verified, the 
veteran should be scheduled for VA psychiatric 
examination.  The claims folder should be made 
available to the examiner for review.  Any 
appropriate testing should be conducted.  The 
examiner should discuss the various and 
numerous psychiatric diagnoses which should 
state whether a diagnosis of PTSD is 
appropriate, and, if a diagnosis of PTSD is 
appropriate, the examiner should provide a 
medical opinion as to the likelihood that the 
veteran's current PTSD is the result of a 
verified in-service stressor.  A complete 
explanation all findings and conclusions 
should be set forth in a legible report.

3.  Thereafter, the AOJ should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the AOJ should issue a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


